Title: From Alexander Hamilton to James Wilkinson, 26 April 1800
From: Hamilton, Alexander
To: Wilkinson, James


N Y. April 26th. 1800
Sir
I have just received letters from Col. Hamtramck, and Mr. Wilkins which call for my decision of the question whether the Q M General can remove his stores from one place to another without the consent or approbation of the principal officer under whom he serves.
It is difficult to prescribe an absolute rule in this case. The Q M General being an officer of high trust, and being responsible for the stores, it would not do to say that there is no case in which he may remove them without the direction of the officer under whom he serves. Nevertheless it is certainly his duty to consult with that officer and take all important measures in concert with him—and when the commanding officer thinks proper to interpose for prohibiting any removal such interposition is clearly binding. These remarks apply with particular force where a permanent magazine has been established, and a change of circumstances may render it expedient to remove the stores to some other place. In such case the Q Master Should take the directions of the Commanding officer except where, from the absence of this officer and the urgency of the case, the thing would be attended with injury to the service.
G. Wilkinson
